___________

                                    No. 95-2102
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *   Appeal from the United States
                                         *   District Court for the Southern
     v.                                  *   District of Iowa.
                                         *
Stephen Edward Cooper,                   *   [UNPUBLISHED]
                                         *
              Appellant.                 *

                                    ___________

                     Submitted:      October 17, 1995

                           Filed:   December 5, 1995
                                    ___________

Before McMILLIAN, BRIGHT and BOWMAN, Circuit Judges.

                                    ___________

PER CURIAM.


     A jury convicted Stephen Cooper of distributing and conspiring to
distribute methamphetamine.         The district court1 subsequently sentenced
Cooper to 164 months (13 years and 8 months) imprisonment.     Cooper appeals,
alleging that insufficient evidence exists to support the convictions.
Cooper argues that he was convicted upon uncorroborated evidence presented
by non-credible witnesses.


     When reviewing the sufficiency of the evidence, we view the evidence
in the light most favorable to the government, giving the government the
benefit of all inferences that may reasonably be drawn, and we will reverse
only if no reasonable jury could have concluded beyond a reasonable doubt
that the defendant was guilty as charged.      United States v. Wilcox, 50 F.3d
600, 602 (8th Cir.




      1
       The Honorable Ronald E. Longstaff, United States District
Court for the Southern District of Iowa.
1995).   A conviction may be based upon the uncorroborated testimony of an
accomplice if that testimony is not otherwise incredible or unsubstantial
on its face.   United States v. Sublet, 644 F.2d 737, 742 (8th Cir. 1981)
(citing United States v. Haskins, 536 F.2d 775, 779 (8th Cir.), cert.
denied, 429 U.S. 898 (1976)).


     Two of Cooper's co-conspirators testified at trial that Cooper
participated in joint purchases of methamphetamine and that he subsequently
distributed the drug to others.   We have examined the record and conclude
that there is sufficient evidence to support the convictions.


     Accordingly, we affirm.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-